Citation Nr: 1802315	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-15 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disorder, to include heart surgeries, stents and a pacemaker.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran & G.K.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. A notice of disagreement was received in September 2014, a statement of the case was issued in March 2016, and a VA Form 9 was received in April 2016. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2017 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder. Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran's service treatment records are unavailable, having been destroyed in the fire at the National Personnel Records Center (NPRC) in 1973. 

The Veteran testified during the November 2017 Board hearing that he believes his current heart disorder is due to service. The Veteran testified that he had high blood pressure and a heart ailment, which he asserts was a heart attack, during service. The Veteran submitted a letter, written in July 1952 by a military chaplain to the Veteran's sister while the Veteran was on active duty. The chaplain reported that the Veteran had been hospitalized in service, with a tendency to have high blood pressure brought on by a mild heart ailment. 

Post service, the Veteran has been diagnosed with various heart disorders, including hypertension, aortic valve stenosis, mitral valve regurgitation, coronary artery disease, and atrial fibrillation, among others. The Veteran has undergone surgery and had an aortic valve replacement, mitral valve replacement, cardiac catherization, and had a permanent pacemaker implanted.

A VA medical opinion was obtained in February 2016, with an addendum received in March 2016. Unfortunately, the Board finds that the opinion is not supported by adequate rationale. As such, the Board finds a remand is necessary to obtain a thorough medical opinion with rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his heart disability and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already of record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private records are received.

2. After instruction (1) is completed, the AOJ should arrange for a medical opinion to determine the nature and cause of the Veteran's heart disability. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his heart disorder, please answer the following:

a) Please identify (by diagnosis) each heart disorder shown by the record.

b) Please identify the likely cause for each heart disorder entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service?

**In this special context, while a period of hospitalization for high blood pressure brought on by a mild heart ailment is not documented in the service treatment records, the examiner is asked to specifically consider the clergyman's statement from 1952 and the Veteran's account of having been hospitalized during service with complaints of chest pain, difficulty breathing, shortness of breath, and high blood pressure, and to comment on whether the pathology of any heart disorder (that the Veteran now has) is consistent with the description of the type of mild heart ailment that the Veteran purports to have suffered in service.

**The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his symptoms during service are deemed credible, despite the lack of supporting treatment records.

**If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

**If a heart disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opporturnity to respond.  The case should be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




